                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                          Criminal. No. 18-110(1) (DWF/KMM)

                     Plaintiff,

v.                                                      ORDER ADOPTING REPORT
                                                         AND RECOMMENDATION
Mark Anthony Eggerson (1),

                     Defendant.


       This matter is before the Court upon Defendant Mark Anthony Eggerson’s

objections (Doc. No. 77) to Magistrate Judge Katherine M. Menendez’s September 27,

2018 Report and Recommendation (Doc. No. 72) insofar as it recommends that

Defendant Mark Anthony Eggerson’s Amended Motion to Suppress Evidence from

Search and Seizure be denied. Plaintiff United States of America filed a response to

Defendant’s objections on October 24, 2018. (Doc. No. 79.)

       The factual background for the above-entitled matter is clearly and precisely set

forth in the Report and Recommendation and is incorporated by reference for purposes of

Defendant Mark Anthony Eggerson’s objections. In the Report and Recommendation,

Magistrate Judge Menendez concluded that suppression of the fruit of the March 16,

2017, search warrant is unnecessary under the good-faith exception to the exclusionary

rule, and that, alternatively, the April 4, 2017, search warrant provided an independent

lawful basis for the search of Defendant’s phone. (Doc. No. 72 at 3.) Specifically, the

Magistrate Judge concluded that the March 16, 2017, search warrant was sufficiently
particular because it listed items such as records, communications, and items that tend to

show ownership of firearms among the list of items to be seized and cell phones to be

searched. (Id. at 5.) The Magistrate Judge did not reach a conclusion regarding probable

cause, but concluded that even if the March 16, 2017, search warrant was not based on an

adequate showing of probable cause, the good-faith exception applies to the search. (Id.

at 7 (“Mr. Eggerson has not argued that Investigator Mancuso made a false or misleading

statement in his testimony; [the issuing judge] did not wholly abandon his judicial role;

and there is no suggestion of facial deficiency.”) (citing United States v. Leon, 468 U.S.

897, 923 (1984)).) The Magistrate Judge also rejected Defendant’s argument that the

warrant was executed improperly because the government searched beyond the scope of

the drug-investigation warrant by finding the firearm video. (Id. at 8-10.) Finally, the

Magistrate Judge concluded that the April 4, 2017, search warrant provided an

independent source for the search of Defendant’s phone that led to the discovery of the

video of Defendant allegedly firing assault rifles. (Id. at 10-11.)

       Defendant objects to the Magistrate Judge’s recommendation, arguing that the

March 16, 2017, search warrant: (1) “is an impermissible general warrant not supported

by probable cause”; (2) “does not state with particularity that only cell phones relevant to

the drug investigation can be seized and searched”; (3) “does not state with particularity

what areas of any seized cell phone can be searched”; and (4) “is overbroad in that it

provides for the seizure and forensic examination of any cell phone seized, without

establishing that the cell phone is tied to the crime being investigated, or to any person

who is the subject of the investigation.” (Doc. No. 77 at 4.) The Court disagrees and

                                              2
adopts in full the Magistrate Judge’s recommendation. The Court concludes, as did the

Magistrate Judge, that even if the March 16, 2017, search warrant lacked probable cause,

suppression is unnecessary because the good-faith exception applies. Specifically, there

is no evidence that: (1) Investigator Mancuso made a false or misleading statement to the

issuing judge; (2) the issuing judge “wholly abandoned his judicial role”; (3) the search

warrant is so deficient as to render it unreasonable to believe that it is supported by

probable cause; or (4) the search warrant is so deficient that no officer could reasonably

presume it to be valid. See United States v. Puckett, 466 F.3d 626, 630 (8th Cir. 2006)

(discussing the four circumstances where the good-faith exception does not apply). The

Court further concludes, as did the Magistrate Judge, that the April 4, 2017, search

warrant provided an independent source justifying the search. Specifically, the April 4,

2017, search warrant provided further information connecting Defendant’s phone to the

ongoing drug investigation.

       The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of counsel, pursuant to 28 U.S.C. § 636(b)(1) and Local

Rule 72.2(b). After carefully considering Defendant’s objections, the Court finds no

reason that would warrant a departure from the Magistrate Judge’s analysis and

recommendation. Based upon the de novo review of the record and all of the arguments

and submissions of the parties and the Court being otherwise duly advised in the

premises, the Court hereby enters the following:




                                              3
                                     ORDER

      1.    Defendant Mark Anthony Eggerson’s objections (Doc. No. [77]) to

Magistrate Judge Katherine M. Menendez’s September 27, 2018 Report and

Recommendation are OVERRULED.

      2.    Magistrate Judge Katherine M. Menendez’s September 27, 2018 Report

and Recommendation (Doc. No. [72]) is ADOPTED.

      3.    Defendant Mark Anthony Eggerson’s Amended Motion to Suppress (Doc.

No. [53]) is DENIED.

Dated: November 14, 2018       s/Donovan W. Frank
                               DONOVAN W. FRANK
                               United States District Judge




                                        4
